Citation Nr: 0927241	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  02-17 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral knee disorder.  

2.  Entitlement to service connection for a bilateral knee 
disorder, diagnosed as degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 
1975, May 1975 to June 1988, and December 1988 to October 
1990.

This matter is on appeal from the Atlanta, Georgia, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a decision dated May 1992, the RO denied the Veteran's 
claim for entitlement to service connection for a bilateral 
knee disorder; he did not appeal that decision and it became 
final one year later.  

2.  In October 2001, the Veteran sought to reopen the claim.

3.  Evidence received since the RO's May 1992 decision is new 
and relates to an unestablished fact necessary to 
substantiate the claim.

4.  DJD of both knees was shown within one year from the 
Veteran's release from active duty.




CONCLUSIONS OF LAW

1.  The evidence submitted since the RO's May 1992 decision 
denying service connection for a bilateral knee disorder is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2008).

2.  A bilateral knee disorder, diagnosed as DJD, was shown 
within one-year of active duty and is presumed to be related 
to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection for 
degenerative joint disease to both knees.  The evidence of 
record at the time of the initial decision included the 
service treatment records and a February 1992 VA examination 
diagnosing DJD with weight bearing crepitus and limited range 
of motion.

The RO denied these claims in May 1992 on the basis that, 
while he had a current diagnosis of bilateral DJD, his 
service treatment records did not indicate the incurrence of 
DJD while in service and there was no post-service X-ray 
confirmation of DJD.  He did not appeal the RO's decision and 
the decision became final one year later.  

In October 2001, the Veteran filed a claim to reopen.  In 
March 2002, the RO reopened the claim, but again denied it on 
the basis that he had failed to establish that the disorder 
was either chronic in nature or was related to active duty. 

Since the time of the last final denial, the Veteran has 
submitted private inpatient treatment records from December 
1991 to January 1992, and outpatient treatment records from 
October 1998 to September 2000, and from June 2001 to January 
2007.  The record also includes VA medical treatment records 
from September 2002 to March 2007.  

In addition to the clinical records that have been associated 
with the claims file since the last final decision, the 
Veteran has also submitted his own statements, as well as 
determinations by the Social Security Administration and the 
Georgia State Board of Workers Compensation.

Of particular note, the Veteran has also submitted an opinion 
from his private physician in October 2001, relating his knee 
disorder to an anterior cruciate ligament (ACL) tear which 
the Veteran allegedly sustained while on active duty in 1990.  

The Board notes that the RO's initial denial of this claim 
was based substantially on the evidence not showing a 
connection between his current disorder and active duty 
service.  This physician's statement, which was submitted 
since the last final denial of the claim, is both new and 
material to the claim on appeal.  As such, the claim is 
reopened.  

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, service connection will be presumed for certain 
chronic diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 C.F.R. §§ 3.307, 3.309 (2008).

In this case, the Veteran is asserting that he has a 
bilateral knee disorder that was attributable to active duty 
service.  Specifically, at his hearing before the RO in July 
2002, he stated that he injured both his right and left knee 
while in service, but he acknowledged that the treatment he 
received for his left knee in approximately March or April of 
1990 was not in his service treatment records.  However, the 
service treatment records do indicate that he was treated in 
November 1975 for a contusion to his left knee and he was 
also treated for a right knee injury in late 1979.

After reviewing the service treatment records in conjunction 
with the Veteran's own recollections, the Board concludes 
that the Veteran's claim for service connection should be 
granted.  Specifically, the claim on appeal was submitted in 
September 1991, eleven months after his release from active 
duty.  Subsequent to that claim, he was afforded a VA 
examination in February 1992 that diagnosed him with DJD of 
the knees with weight bearing crepitus and mild limitation of 
movement.  

It is noted that the Veteran's own assertions that he had DJD 
while on active duty are not probative since he, as a 
layperson, is not competent to offer his own diagnosis for 
his knee disorder.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).  However, he is competent to testify as to his 
symptoms, as they come to him through his own senses, see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994), and such lay 
testimony is competent to establish a diagnosis where it 
supports a later diagnosis by a medical professional.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such 
is the case here.

While the Veteran did not articulate in his claim the 
specific bilateral knee symptoms he was experiencing, given 
the absence of any intervening injury or event, it is 
reasonable to conclude that the symptoms he expressed to the 
VA examiner in February 1992 were the same symptoms that led 
him to file a claim only five months earlier.  

Therefore, when granting the Veteran the benefit of every 
reasonable doubt, the Board concludes that he had bilateral 
knee symptomatology within one year of his release from 
active duty which ultimately led to a diagnosis of DJD, and 
is therefore entitled to the presumption of service 
connection under 38 C.F.R. § 3.307 (2008).  As a result, the 
appeal is granted.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered




ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral knee disorder is granted.

Service connection for a bilateral knee disorder, diagnosed 
as DJD, is granted.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


